DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.

Response to Amendment
Amendment to claim 1 is noted.

Response to Arguments
Applicant's arguments filed 18 March 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the amended claim 1 specifying that the component A) is present in an amount of at least 65 wt% of the composition, which Applicant is of the position distinguishes from the disclosure of Nguyen. This amended claim limitation is addressed in the updated prior art rejection which follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the intended concentrations of the demulsifier composition components are unclear. Applicant has amended claim 1 to specify a concentration of A) being “at least 65 wt.-%”. However, the office notes that component D) has a concentration range of 3 to 49 wt.-%. Given the amendment to the concentration of A), there is either no scenario where D) can have a concentration in the upper portion of the claimed range or A) cannot be present in the claimed amount as presently amended. The sum of concentrations of the components cannot exceed 100 wt%. Accordingly, the scope of the claimed composition is unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 specifies a concentration of A) of between 50 and 94 wt% and therefore fails to include the limitations and further limit the subject matter of claim 1, which requires A) to be present in an amount of at least 65 wt%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2013/0261227).
Regarding claims 1, 5, 8 and 10, Nguyen discloses a demulsifier composition comprising (see [0007]; [0031]):
(i) a nonionic surfactant, including alkoxylated alcohols, alkoxylated alkylphenols, polyethylene glycol esters, and (iv) an additional surfactant, which may comprise alkylbenzene sulfonic acid (analogous to A) (see [0032]; [0041]);
(iii) a water soluble or dispersible nonionic surfactant that is different from the above surfactant having an HLB of greater than about 10 (analogous to B, also teaching claim 5) (see [0039]); 
(ii) a coupling agent comprising a water-soluble organic solvent (analogous to D); and
(vi) water (E) (see [0031]).
The nonionic surfactant (i) is present in an amount of 0.1 to 35 wt% (see [0032]) and the additional surfactant (iv) is present in an amount of 2 to 20 wt% (see claim 17), thus teaching a combined amount of 2.1 to 55 wt%. The nonionic surfactant (iii) is present in an amount of 2 to 25 wt% (see [0039]) and the coupling agent (ii) is present in an amount of about 5 to 40 wt% (see claim 13), overlapping the claimed ranges for B) and D), respectively. Based upon the disclosed weight ranges for the aforementioned components, Nguyen is considered to also teach a water concentration overlapping with that claimed, based upon an inherent total of 100 wt% of all of the components of the composition. The office notes that component C) of the claimed composition is optional.
The office notes that the upper limit of the range of components (i) + (iv) disclosed in Nguyen is below the lower limit claimed for A) (65 wt%). However, it is considered that a person of ordinary skill in the art would optimize, by routine experimentation, the concentration of the various components of the Nguyen demulsifier composition in order to maximize demulsifying efficiency in application of the composition. Nguyen is considered to fully teach all of the claimed composition components, just in different concentrations. Determining the optimum concentrations based upon the desired use and outcome of the use amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed concentration range of the A) component is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 2, the alkylbenzene sulfonic acid component in Nguyen is considered to be in line with formula (2), where R1 is H and R2 is an alkyl residue (see [0041]). While Nguyen does not explicitly disclose the number of carbon atoms in the alkyl residue, selection of a compound having an alkyl with 1 to 20 carbon atoms would be arrived at by routine experimentation and with a reasonable expectation of success. Absent a showing of criticality or unexpected results, selection of a specific compound having the claimed number of carbons in the alkyl chain is not considered to patentably distinguish the instant claims over the Nguyen reference. Based upon the amounts of each of the 
Regarding claims 3 and 4, Nguyen discloses that the water-miscible organic solvent is a short chain alcohol with 1 to 6 carbon atoms, e.g. methanol, ethanol, n-propanol (see [0037]).
Regarding claim 7, Nguyen discloses additional surfactant(s) including anionic surfactants (see [0041]).

Allowable Subject Matter
Claims 12-29 are allowed.
Claims, 6, 9 and 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art does not disclose or suggest the specific surfactant claimed therein (N-acylated N-methyl glucamide) in combination with the other claimed components of the composition or any reason why a person of ordinary skill in the art would be motivated to include such a component in the demulsifier composition.
Regarding claim 9, Nguyen explicitly teaches away from the demulsifier composition comprising a water-immiscible organic solvent (see [0017], eliminating the need for water-insoluble organic solvents). Accordingly, claim 9, which requires the component C) (water-immiscible organic solvent) to be present in the composition at a concentration of 0.1 to 20 wt% is considered to distinguish over the cited prior art. Furthermore, based upon Nguyen’s explicit teaching away from such a component being present in the disclosed composition, a person of ordinary skill in the art would not be motivated to modify Nguyen in such a way as to arrive at the claimed embodiment.
Regarding claim 12, Nguyen is considered to be the closest prior art and discloses the demulsifier composition previously discussed herein. The composition is used in a process for breaking an emulsion of oil and water (see [0044]). Nguyen, however, does not disclose the specifically claimed steps recited in claim 12, entailing in-situ preparation of an aqueous dispersion of the demulsifier composition in an aqueous fluid, wherein the aqueous dispersion contains 0.1 to 7 wt.% of the concentrated demulsifier composition, and mixing such with the emulsion (emphasis added). There does not appear to be any suggestion or motivation which would lead a person of ordinary skill in the art to modify Nguyen in such a way as to arrive at the claimed embodiment, entailing distinct steps of forming a concentrated composition, in situ formation of an aqueous dispersion of the concentrated composition, and mixing of the aqueous dispersion with an emulsion.
Similarly, with respect to claim 30, Nguyen does not disclose or suggest an aqueous dispersion of the demulsifier composition in the specific claimed range of 0.1 to 7 wt.% of the concentrated demulsifier composition in an aqueous fluid.
Other relevant prior art references include:
Dwarakanath et al (US 2016/0122622), which discloses an anhydrous polymer composition comprising a powder polymer suspended in water soluble solvent having an HLB of greater than or equal to 8. The polymer composition may be hydrated in an aqueous fluid for injection, in order to enhance production of oil from a formation (see Abstract; [0008]). Thus, Dwarakanath is highly relevant to the claimed invention. However, the polymers used in the reference are based upon polyacrylamides and are vastly different than those of the instant claims, which are based polyoxyalkylated polymers (see [0040]).
Selvarajan et al (US 6,294,093), directed to an aqueous composition having an oil-soluble demulsifier and a water soluble surfactant (see Abstract). 
Spalding (US 2003/0032683), directed to a demulsifier composition comprising a salt of an alkyl aryl sulfonic acid and a solubilizing surfactant (see [0013]-[0014]; [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772